           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    WESTERN DIVISION

SYMPHONY DIAGNOSTIC
SERVICES NO. 1, LLC                                         PLAINTIFF

v.                       No. 4:18-cv-463-DPM

RYAN KINGREY;
CLEARVIEW DIGITAL
IMAGE, LLC; and DOES 1-10                               DEFENDANTS

                                ORDER
     The Court appreciates the combined joint stipulation and motion
to dismiss, NQ 74, and grants the parties' motion. The Court will dismiss
the complaint with prejudice.
     So Ordered.

                                               v
                                 D.P. Marshall Jr.
                                 United States District Judge
